PER CURIAM.
The only point meriting discussion in this post-decretal interlocutory appeal of an order denying appellee/husband’s motion for modification of final judgment of dissolution is the trial court’s denial of appellant/wife’s motion for attorney’s fees.
Despite the fact that the record contains certain relevant information as to the financial resources of appellant and appellee in the form of their financial affidavits, the record is devoid of any affirmative showing that the trial court considered these affidavits as the basis for its order denying the wife’s attorney’s fees. Indeed, the order expressly based denial of attorney’s fees on the sole ground that “there existed a legitimate question for Court determination on the part of the husband in bringing his Motion for Modification of Final Judgment.”
Whether or not a legitimate question for court determination existed is not the appropriate standard for determining entitlement to attorney’s fees in dissolution and modification cases. The proper criterion is the relative financial resources of the parties. See Section 61.16, Florida Statutes (1977).
Accordingly, the order appealed from is reversed only insofar as it denies appellant/wife’s motion for attorney’s fees and the cause is remanded for appropriate consideration and determination of this issue. In all other respects, the order appealed from is affirmed.
GRIMES, Acting C. J., and OTT and RYDER, JJ., concur.